                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

LUKE ADAM STANTON, SR.                           §

VS.                                              §                CIVIL ACTION NO. 1:16cv409

GRACE N. EKEKE                                   §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Plaintiff Luke Adam Stanton, Sr., proceeding pro se, filed the above-styled lawsuit. The
Court previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable orders of this court.

       Plaintiff has filed a motion seeking a temporary restraining order and preliminary injunction

(doc. no. 15). The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the motion be denied.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. The motion for temporary restraining order

and preliminary injunction is DENIED.

               So ORDERED and SIGNED March 20, 2019.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge
